Citation Nr: 1418719	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  14-01 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome (CFS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from January 1957 to April 1960 and from October 1960 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving the benefit of the doubt in favor of the Veteran, CFS is shown to be etiologically related to active service.


CONCLUSION OF LAW

CFS was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a),  5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the decision below, the Board has granted the Veteran's claim for service connection, and therefore the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the requirements of the VCAA have been met in this case, no harm or prejudice to the appellant has resulted.  See Conway v. Principi, 353 F.3d 1369, 1375 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 121-22 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Service Connection for CFS

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran is currently diagnosed as having CFS.  He reports that during his lengthy military service, he traveled to Brazil and other locations located in the jungle.  He also reports that during service, he was treated for diarrhea.  

The Veteran's personnel records show that he served in Japan and Iceland and that he had other temporary duty assignment tours; however, the latter locations were not identified.

The service treatment records show that in May 1975, the Veteran presented with complaints of diarrhea and weight loss. 

Post-service private treatment records show that around 1989, he was seen with complaints of severe fatigue and confusion and that multiple tests and evaluations ultimately revealed a diagnosis of CFS.  

On VA disability benefits questionnaire (DBQ) conducted in September 2013, the examiner concluded that the Veteran's CFS is at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  The examiner based the positive opinion on a recent study in which frequency of CFS among patients with confirmed parasitic infection was at least 8 times higher than in the general population.  The examiner noted that during the initial evaluation for his CFS, the Veteran tested twice for the parasite Entama Histolytica in his stool.  The examiner explained that Entama Histolytica has a relatively low prevalence in the United States but is endemic in developing countries that include jungle areas.  The examiner felt that the most likely scenario is that the Veteran became infected during one of these overseas assignments, and later developed CFS as his Entama Histolytica continued to be active.  (The Board notes that the two positive stool sample reports referenced by the examiner are of record)

In considering the evidence of record, the Board concludes that the Veteran is entitled to service connection for CFS.  The Board finds that the Veteran's reports of assignments in developing countries is credible in light of the positive presence of the parasite Entama Hisolytica in his stool which the VA examiner explained is endemic in developing countries.  Moreover, the VA examiner has provided a positive nexus opinion linking the Veteran's current CFS disability to his active military service.   Therefore, the Board concludes that the evidence of record is at least in relative equipoise as to whether the Veteran's CFS is etiologically related to active service.  Resolving any benefit of the doubt in favor of the Veteran, the Board will grant his claim for service connection for CFS.  38 U.S.C.A. § 5107(b).
  

ORDER

Service connection for CFS is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


